Citation Nr: 1301296	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-48 593	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty service from April 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in San Diego, California, which denied service connection for sleep apnea.  The Veteran timely appealed that decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

In a July 23, 2012 decision, the Board denied entitlement to service connection for sleep apnea.

However, in mid-June 2012, prior to issuance of its July 2012 decision, the Board had received a request from the Veteran's attorney for a photocopy of his claims file.  This request was dated in April 2012, and had originally been submitted to the RO, but was later forwarded to the Board.  In a June 2012 facsimile cover sheet sent to the Board with his request for a copy of the claims file, the attorney also requested an extension of 60 days to submit additional evidence and argument after receiving the copy.  A copy of the claims file was forwarded to the Veteran's attorney on July 19, 2012.  

In August 2012, the Veteran's attorney filed a motion to vacate the Board's July 23, 2012 decision.  He stated that he received a copy of the Veteran's claims file on July 24, 2012, after the case had already been decided.  He contends that the Veteran has been denied due process as he was not given the requested 60 days to submit additional evidence and argument after receiving the copy of the claims file.  He added that if the motion is granted, he requests an additional 60-day extension of time in which to respond.

Accordingly, to prevent prejudicing the appellant, the July 23, 2012 Board decision addressing the issue of service connection for sleep apnea is vacated, and a new decision will be entered upon expiration of the 60-day period the Veteran's attorney has requested to submit additional evidence and argument.



	                        ____________________________________________
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




